Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 11/29/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                         

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6,9,10,12,16,17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6,9,11,12,14,16,17 of U.S. Patent No. 11,203,900. Although the claims at the ‘900 patent encompasses the scope of the currently claimed limitations in the instant application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6,9,10-11,14,16,17,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wedekind 5,819,834.
In regard to claims 1-3,6 and 9 Wedekind ‘834 discloses a rolling shutter assembly for covering an opening of a structure, the opening having an opening top wall, an opening bottom wall and oppositely disposed opening side walls, the rolling shutter assembly comprising:
A shutter support member (shown below in marked up Figure 1) mounted at the opening top wall.

    PNG
    media_image1.png
    371
    449
    media_image1.png
    Greyscale

A shutter curtain (10) coupled to the shutter support member (shown above), the shutter curtain comprising a plurality of individual slats (panels that comprise 10) and a plurality of hinges (shown above) interconnecting the plurality of individual slats, with a bottommost slat (including element 19) being a base slat.
A pair of side tracks (11,12) each having a U-shaped channel, each of the pair of side tracks (11,12) mounted to a corresponding one of the opening side walls such that ends of the plurality of individual slats are received within the U-shaped channels (via rollers, column 2, lines 45-48) when the shutter curtain is unrolled from the shutter support member to cover the opening, and wherein the base slat is disposed proximate the opening bottom wall when the shutter curtain is unrolled. (Figure 1)
A base slat locking bracket (20) on an interior side of the structure and the shutter curtain (10) and at a position to engage the base slat (bottommost panel) inward from each of the side tracks (11,12), wherein the base slat locking bracket (20) is positioned when mounted to the opening bottom wall so that the base slat (bottommost panel) 
Wherein the base slat locking bracket (20) comprises a bracket back wall extending upward from the opening bottom wall. (shown below)
A bracket top wall (shown below) extending from the bracket back wall above the opening bottom wall and toward the exterior side of the shutter curtain and the structure, wherein the bracket top wall and the opening bottom wall define a base slat opening receiving the base slat when the base slat is deflected toward the interior side of the shutter curtain and the structure.  

    PNG
    media_image2.png
    324
    461
    media_image2.png
    Greyscale


Wherein the base slat locking bracket (20) comprises a bracket base plate (shown above) mounted to the opening bottom wall, wherein the bracket back wall extends upward from the bracket base plate.  
Wherein the base slat locking bracket (20) is removably mounted to the opening bottom wall (Figure 6 shows fasteners of some type. They could be cut off to be removed if necessary).   
Wherein the base slat (bottommost panel, including 19) comprises a base slat body (19) extending from the base slat toward the interior of the structure such that the base slat body is received and engaged by the base slat locking bracket (20) to prevent the base slat from deflecting upward away from the opening bottom wall when the force is applied and the base slat is deflected.   
In regard to claims 10, 11 and 14 Wedekind ‘834 inherently discloses a method for covering an opening of a structure to prevent ingress into the structure through the opening, wherein:
A rolling shutter assembly is mounted at the opening, the rolling shutter assembly having a shutter support member (shown above) mounted at an opening top wall.
A shutter curtain (10) coupled to the shutter support member and having a plurality of individual slats (panels) and a plurality of hinges (shown above) interconnecting the plurality of individual slats, with a bottommost slat being a base slat (including 19).
A pair of side tracks (11,12) each having a U-shaped channel, each of the pair of side tracks mounted to a corresponding one of opening side walls such that ends of the plurality of individual slats are received within the U-shaped channels (via rollers) when the shutter curtain (10) is unrolled from the shutter support member to cover the opening.
Wherein the base slat (bottommost panel) is disposed proximate an opening bottom wall when the shutter curtain is unrolled.
Mounting a base slat locking bracket (20) to the opening bottom wall on an interior side of the structure and the shutter curtain (10) at a position to engage the base slat (at 19) inward from each of the side tracks (11,12), wherein the base slat locking bracket (20) is positioned when mounted so that the base slat (bottommost panel including 19) can move upward and downward past the base slat locking bracket (20) when the shutter curtain is rolled onto and unrolled from the shutter support member.
Engaging the base slat (bottommost panel including 19) by the base slat locking bracket (20) to prevent the base slat from deflecting upward away from the opening bottom wall and inward toward the interior side of the structure when the shutter curtain is unrolled and a force applied from an exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain and into engagement with the base slat locking bracket (20). (Figure 6).
Unrolling the shutter curtain (10) to dispose the base slat (bottommost panel including 19) proximate the opening bottom wall; and engaging the pair of side tracks (11,12) at 
Wherein mounting the base slat locking bracket (20) to the opening bottom wall comprises removably mounting the base slat locking bracket to the opening bottom wall. (Figure 6 shows fasteners of some type. They could be cut off to be removed if necessary). 

In regard to claims 16, 17 and 19, Wedekind ‘834 discloses a base slat locking recess comprising: 
A base slat engagement bracket (20) comprising a bracket base plate (shown above) mounted to the opening bottom wall on an interior side of the structure and the shutter curtain.
A base slat engagement portion (shown below) extending upward from the bracket base plate and above a top surface of the opening bottom wall, wherein the bracket base plate engages the base slat engagement portion to constrain the base slat engagement portion from movement upward away from the opening bottom wall and from movement toward the interior side of the structure, wherein the base slat engagement portion is positioned between the pair of side tracks (11,12) and at a position when mounted to engage the base slat (bottommost panel, including 19) inward from each of the side tracks (11,12) so that the base slat can move upward and downward past the base slat locking bracket when the shutter curtain is rolled onto and unrolled from the shutter support member when no force is applied from an exterior side of the the exterior side of the shutter curtain causes the base slat to deflect toward the interior side of the structure and the shutter curtain and into engagement with the base slat engagement portion.
Wherein the base slat engagement portion (1) comprises: a bracket back wall (shown below) extending upward from the bracket base plate and a bracket top wall (shown below) extending from the bracket back wall above the opening bottom wall and toward the exterior side of the shutter curtain and the structure, wherein the bracket top wall  and the opening bottom wall define a base slat opening receiving the base slat when the base slat is deflected toward the interior side of the shutter curtain and the structure.

    PNG
    media_image3.png
    324
    461
    media_image3.png
    Greyscale

Wherein the base slat locking bracket (20) is removably mounted to the opening bottom wall (Figure 6 shows fasteners of some type. They could be cut off to be removed if necessary).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wedekind 5,819,834.
Regarding claim 12, the examiner takes Official Notice that it is old and well known to use bolts to mount structures to a floor and one having ordinary skill in the art would have known to use such for a simple yet secure means of attachment. 
Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are moot in view of the new grounds of rejection. Newly applied reference Wedekind ‘834 discloses a base slat locking bracket as is claimed by the applicant. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634